DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (8,988,381) (herein “Kim”) in view of SEO et al (2014/0028596) (herein “SEO”) and further in view of Khalilbeigi et at ("FoldMe: Interacting with Double-sided foldable displays". In Proceedings of the Sixth International Conference on Tangible, Embedded and Embodied Interaction, February 19, 2012, pp. 33-40) (herein “Khalilbeigi”).	In regards to claims 1 and 3, Kim teaches a foldable device and a method of controlling a foldable device comprising: wherein the foldable device is divided into a first body part and a second body part (See; Fig. 6A and Column 2, lines 52-58 for a front surface having the display unit and a rear surface having a rear display unit); a sensor for detecting whether the foldable device is folded, wherein the sensor is arranged in a folded region (See; Abstract for a deformation sensor that senses a folded state and an unfolded state of the terminal body. Further see; Column 12 lines 27-41 where the deformation sensor is located in the flexible display or case, where it would be inherent that the sensor would need to be located across the entire flexible display including at the spot of the folding so as to detect said folding. See SEO below for an example of said sensor); a first display disposed on a first surface of the foldable device while the foldable device is unfolded, wherein the first display is deformable according to the folding between the first body part and the second body part of the foldable device (See; Fig. 6A(a) for a front surface having first screen information 510 in an unfolded state where the display is deformable as shown in Fig. 6A(b)); a second display disposed on a second surface of the foldable device while the foldable device is unfolded, wherein the second display is disposed on the first body part of the foldable device and the second surface is opposite of the first surface (See; Fig. 6A and Column 2, lines 52-58 for a rear surface having a rear display unit which is opposite the front surface); a controller configured to (See; Fig. 1 Controller 180): in an unfolded state, control the first display to display a first execution screen of a first application in a first size corresponding to an area of the first display (See; Fig. 6A(a) displaying first screen information 510 on the front display unit in a first size corresponding to the entire display in the unfolded state), based on a folded state in which the foldable device is folded such that a visible part of the first display and the second display are disposed in a same direction while the first information is displayed together with the first execution screen of the first application on the first display, control the first display to display the first execution screen of the first application in a second size corresponding to the visible part of the first display and the second display to display a second execution screen of a second application (See; Fig. 6A(b) and Column 20, line 1-17 for a folded state where the first screen information 510 is displayed in a second size corresponding to the part of the first display not being covered by the rear display. Further See; Column 15 – line 64 – Column 16, line 8 where the output ratio of the first content is changed when folded /divided) and the second display to display a second execution screen of a second application (See; Fig. 6A(b) and Column 20, line 1-17 where the rear display displays a second application 620). Kim fails to explicitly teach based on a notification event being detected while the first execution screen of the first application is displayed on the first display in the unfolded state, control the first display to display first information related to the notification event together with the first execution screen of the first application, and in a folded state display a second execution screen of a second application related to the notification event.	However, SEO teaches a sensor for detecting whether the foldable device is folded, wherein the sensor is arranged in a folded region (See; Figs. 11-12 for bend sensors 61-1 and 61-2 which run the entirety of the flexible display 10 and would be arranged in a folded region when folded); based on a notification event being detected while the first execution screen of the first application is displayed on the first display in the unfolded state, control the first display to display first information related to the notification event together with the first execution screen of the first application, and in a folded state display a second execution screen of a second application related to the notification event (See; Fig. 26, p[0020], p[0332]-p[0333] for a flexible display which may display a notification event 262 while the first application is displayed full screen in an unfolded state. After the user bends the display a second execution screen 264 is displayed in the bent region related to the notification event 262). As Kim shows the capability of displaying two different applications on each part of the visible screen in the folded mode, it would have been obvious to modify the content on display of Kim with that of SEO to realize the claimed disclosure. 	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kim with the notification display of SEO as an intuitive means of displaying notification content to the user, thus increasing user satisfaction in the device. 	Kim fails to explicitly disclose a hinge. Khalilbeigi, however, discloses a foldable device (See; Figs. 1,2 and 4 and the abstract) comprising a hinge for folding or unfolding of the foldable device (See; the abstract and column 2 of the ‘Introduction’ section on page 33 and the “Design Space’ and Types of Folding’ sections of column 2 of page 34), wherein the foldable device is divided into a first body part and a second body part by the hinge (See; Figs. 1,2 and 4 and the abstract and column 2 of the ‘Introduction’ section on page 33 and the “Design Space’ and Types of Folding’ sections of column 2 of page 34); wherein the first display is deformable according to the folding between the first body part and the second body part of the foldable device by the hinge (See; Figs. 1,2 and 4 and the abstract and column 2 of the ‘Introduction’ section on page 33 and the “Design Space’ and Types of Folding’ sections of column 2 of page 34). Therefore, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to incorporate the teachings of Khalilbeigi into the foldable device of Choi’548 and CHOI’223. One of ordinary skill in the art before the effective filing date would have been motivated to combine the teachings in order to allow the foldable device to be opened and closed and allow the body parts of the foldable device to be fully rotated (i.e. any angle from 0 to 360 degrees) as suggested by Khalilbeigi in the Types of Folding’ sections (column 2 of page 34).	In regards to claims 2 and 4, Kim teaches wherein information provided to the first display is provided differently from information provided to the second display (See; Fig 6A(b) where the information 510 on the front display is different from information 620 provided on the rear display).	In regards to claim 5, Kim teaches a foldable device and a method of controlling a foldable device comprising: wherein the foldable device is divided into a first body part and a second body part (See; Fig. 6A and Column 2, lines 52-58 for a front surface having the display unit and a rear surface having a rear display unit); a sensor for detecting whether the foldable device is folded, wherein the sensor is arranged in a folded region (See; Abstract for a deformation sensor that senses a folded state and an unfolded state of the terminal body. Further see; Column 12 lines 27-41 where the deformation sensor is located in the flexible display or case, where it would be inherent that the sensor would need to be located at the spot of the folding so as to detect said folding); a first display disposed on a first surface of the foldable device while the foldable device is unfolded, wherein the first display is deformable according to the folding between the first body part and the second body part of the foldable device (See; Fig. 6A(a) for a front surface having first screen information 510 in an unfolded state where the display is deformable as shown in Fig. 6A(b)); a second display disposed on a second surface of the foldable device while the foldable device is unfolded, wherein the second display is disposed on the first body part of the foldable device and the second surface is opposite of the first surface (See; Fig. 6A and Column 2, lines 52-58 for a rear surface having a rear display unit which is opposite the front surface); a sensor configured to detect a folding state of the folding or the unfolding of the foldable device (See; Abstract for a deformation sensor that senses a folded and an unfolded state of the terminal body. See; column 18, lines 51-63 where the figures show a plurality of different folded states and divided screen information is output based on the deformation); a controller configured to (See; Fig. 1 Controller 180): in an unfolded state, control the first display to display a first execution screen of a first application in a first size corresponding to an area of the first display (See; Fig. 6A(a) displaying first screen information 510 on the front display unit in a first size corresponding to the entire display in the unfolded state), based on a folded state in which the foldable device is folded such that a visible part of the first display and the second display are disposed in a same direction while the first information is displayed together with the first execution screen of the first application on the first display, control the first display to display the first execution screen of the first application in a second size corresponding to the visible part of the first display and the second display to display a second execution screen of a second application (See; Fig. 6A(b) and Column 20, line 1-17 for a folded state where the first screen information 510 is displayed in a second size corresponding to the part of the first display not being covered by the rear display. Further See; Column 15 – line 64 – Column 16, line 8 where the output ratio of the first content is changed when folded /divided) and the second display to display a second execution screen of a second application (See; Fig. 6A(b) and Column 20, line 1-17 where the rear display displays a second application 620). Kim fails to explicitly teach based on a notification event being detected while the first execution screen of the first application is displayed on the first display in the unfolded state, control the first display to display first information related to the notification event together with the first execution screen of the first application, and in a folded state display a second execution screen of a second application related to the notification event.	However, SEO teaches a sensor for detecting whether the foldable device is folded, wherein the sensor is arranged in a folded region (See; Figs. 11-12 for bend sensors 61-1 and 61-2 which run the entirety of the flexible display 10 and would be arranged in a folded region when folded); based on a notification event being detected while the first execution screen of the first application is displayed on the first display in the unfolded state, control the first display to display first information related to the notification event together with the first execution screen of the first application, and in a folded state display a second execution screen of a second application related to the notification event (See; Fig. 26, p[0020], p[0332]-p[0333] for a flexible display which may display a notification event 262 while the first application is displayed full screen in an unfolded state. After the user bends the display a second execution screen 264 is displayed in the bent region related to the notification event 262). As Kim shows the capability of displaying two different applications on each part of the visible screen in the folded mode, it would have been obvious to modify the content on display of Kim with that of SEO to realize the claimed disclosure. 	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kim with the notification display of SEO as an intuitive means of displaying notification content to the user, thus increasing user satisfaction in the device. 	Kim fails to explicitly disclose a hinge. Khalilbeigi, however, discloses a foldable device (See; Figs. 1,2 and 4 and the abstract) comprising a hinge for folding or unfolding of the foldable device (See; the abstract and column 2 of the ‘Introduction’ section on page 33 and the “Design Space’ and Types of Folding’ sections of column 2 of page 34), wherein the foldable device is divided into a first body part and a second body part by the hinge (See; Figs. 1,2 and 4 and the abstract and column 2 of the ‘Introduction’ section on page 33 and the “Design Space’ and Types of Folding’ sections of column 2 of page 34); wherein the first display is deformable according to the folding between the first body part and the second body part of the foldable device by the hinge (See; Figs. 1,2 and 4 and the abstract and column 2 of the ‘Introduction’ section on page 33 and the “Design Space’ and Types of Folding’ sections of column 2 of page 34). Therefore, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to incorporate the teachings of Khalilbeigi into the foldable device of Choi’548 and CHOI’223. One of ordinary skill in the art before the effective filing date would have been motivated to combine the teachings in order to allow the foldable device to be opened and closed and allow the body parts of the foldable device to be fully rotated (i.e. any angle from 0 to 360 degrees) as suggested by Khalilbeigi in the Types of Folding’ sections (column 2 of page 34).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:	Pihlaja et al (2006/0146011) teaches a smaller display to show message notifications then the user must open the phone to read the message on the larger display (See; p[0002]). 	Jung et al (2007/0026909) teaches a display 510 to show message notifications then the user must open the phone to read the message on the display 512 (See; p[0049]).	Choi et al (2010/0060548) teaches displaying messages on a first display, after a bend the contents of a selected message are displayed on the second bent region (See; Fig. 26 and p[0140])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BOYD/Primary Examiner, Art Unit 2627